
 
C3 Capital, Limited
 


And
 


Changchun Master Industry Co., Ltd
 
 
In matter of
 
 
Yili Master Carborundum Production Co., Ltd.
 


Enter Into
 
Equity Interest Transfer Contract
 
 
 
 
 

 
July, 2008




 
 

--------------------------------------------------------------------------------

 
Contents
 
 
Chapter I
Definitions of the Contract
2
     
Chapter II
Object Equity Interest
4
     
Chapter III
Price of Equity Interest Transfer
4
     
Chapter IV
Capital Increase
6
     
Chapter V
Approval and Checking
7
     
Chapter VI
Assumption of Debts of Object Company
8
     
Chapter VII
Dispositon of Credits of the Object Company
9
     
Chapter VIII
Employees
10
     
Chapter IX
Rights, Obligations and Guarantees of Party B
10
     
Chapter X
Rights, Obligations and Guarantees of Party A
12
     
Chapter XI
Performance, Wind-up and Termination
12
     
Chapter XII
Representations and Statements of Party B
13
     
Chapter XIII
Representations and Statements of Party A
16
     
Chapter XIV
Confidentiality
17
     
Chapter XV
Liability for Breach of Contract
17
     
Chapter XVI
Force Majeure
19
     
Chapter XVII
Disputes Settlement
20
     
Chapter XVIII
Applicable Law
20
     
Chapter XIX
Miscellaneous
20

 
 
 

--------------------------------------------------------------------------------

 
 
Equity Interest Transfer Contract
 
 
The equity interest transfer contract (hereinafter referred to as “Contract”) is
made and entered into as the date of July 31st , 2008 at Beijing P. R. China by
and among:


Party A: C3 Capital, Limited, a company registered and established under the
laws of the BVI Business Companies Act 2004 and incorporated in the British
Virgin Islands on 25th day of October, 2007, BVI Company Number: 1439706;


Party B: Changchun Master Industry Co., Ltd, a company registered and
incorporated under the laws of People’s Republic of China, registered No.
220107020002801ôregistered address: Suite 901, 9th Floor, High-technology
Building, Qian Jing Street No.3003, high and new technology industrial
development zones, Changchun City, and its legal representative is Gao Zhigang.


WHEREAS:
 

1.  
Yili Master Carborundum Production Co. Ltd (the “Object Company”) has registered
with Administration of Industry and Commerce for Yining County, Yili Kazak
Autonomous Prefecture, XinJiang Uygur Autonomous Region, registered No.
65402100000504. The Object Company has constructed and is now operating 35,000
tonnes Carborundum Metallurgy Project of YiLi Master (the “Carborundum
Project”). At present, a set of 5,500 kilovolt-ampere carborundum metallurgy and
production system, corollary producing equipment and infrastructure has been
built up, (hereinafter referred to as “Project Phase I”). Phase II of the
Carborundum Project plans to make the production capacity of carborundum
metallurgy project rise to 15,000 tons per year. Phase III of the Project plans
to make the production capacity of carborundum metallurgy project rise to 35,000
tons per yearôand build up a plant which has the capacity to process 5,000 tons
granulation and micro mist of carborundum per year.

 
 
1

--------------------------------------------------------------------------------

 
 

2.  
The registered capital for the Object Company is RMB 3.8 million Yuan which is
invested solely by Party B. Party B plans to transfer to Party A all its holding
shares of the Object Company (“the Object Equity Interest”). Party A intends to
purchase the equity interest.

 

 
According to the principle of equality and mutual benefit and through friendly
consultation, Party A and Party B agree on the following terms and conditions,
in accordance with the Contract Law of the People’s Republic of China, and other
applicable Chinese laws and regulations. The parties will abide by and fulfill
the Contract in good faith.

 


Chapter I      Definitions of the Contract
 
 
Article 1  Definition
 
The terms hereinafter used in the Contract shall have the meanings set forth as
follows:



1.1  
“Industrial and commercial administration” (AIC) means the industrial and
commercial administration of People’s Republic of China which performs the job
of business registration and issues business license.

 

1.2  
“Department of Commerce” means Ministry of Commerce of People’s Republic of
China, or so far as the examination and approval is concerned, the local
department of commerce with competent power of examination and approval.

 

1.3  
“Foreign Exchange Administration” means the State Administration of Foreign
Exchange and local foreign exchange administrations at all levels.

 

1.4  
“Examination and Approval Authority” means the relevant Chinese governmental
departments having authority defined by relevant Chinese laws, regulations,
regulatory rules and policies to examine and approve the Contract, the equity
interest transfer and the capital increase, including but not limited to
Ministry of Commerce (MOC),



 
2

--------------------------------------------------------------------------------

 



 
National Development and Reform Commission (NDRC), State Administration of
Foreign Exchange (SAFE), Industrial and Commercial Administration (AIC), etc.

 

1.5  
“Capital Increase” means, after Party A accepts the equity interests of the
Object Company from Party B, Party A puts additional registration capital into
the Object company.

 

1.6  
“Encumbrance” shall mean any mortgage, pledge, other security interest,
assignment, lien, charge, option, trust interest, pre-emptive right, lease and
any other restrictions or conditions.

 

1.7  
“Closing date” means the date on which the Object Equity Interest Transfer has
performed the formality of alteration registration with the industrial and
commercial administration, subject to the date on which the industrial and
commercial administration has performed examination and approval procedure and
issued new business license to the Object Company.

 

1.8  
“New Business License” means the new business license issued by the industrial
and commercial administration to the Object Company after completion of the
Equity Interest Transfer.

 

1.9  
“Disclosed Information” means the related materials, explanation, statement and
other information disclosed or made by Party B to Party A or its designated
intermediaries during Party A’s due diligence investigation of the object
company, the Carborundum project and the object equity interest; or the
information disclosed by the Party B to Party A in relation to the object
company, the Carborundum project and the object equity interest.

 

1.10  
“Employees” mean all personnel who work in the Object Company and have
employment relations with or de facto employment relations with the Object
Company by the date the contract is executed.

 

1.11  
“Force Majeure” means the special events such as earthquake, typhoon, flood
disaster, fire disaster, war, political disturbance, etc., or the events defined
by Chinese laws and regulations as Force Majeure.



 
3

--------------------------------------------------------------------------------

 
 

1.12  
“PRC” or “China” means the People’s Republic of China, and insofar as the
Contract is concerned, shall exclude Hong Kong, Taiwan and Macau.

 

1.13  
“Tax” means the state or local taxes defined by Chinese laws and regulations,
including relevant interest, fine or any other burden imposed by any government
authorities in relation to such taxes.

 
Chapter II    Object Equity Interest

Article 2
 
According to the Contract, Party B shall sell to Party A their respective equity
interests of the Object Company and all the related rights and interests in a
way free of any encumbrance. Party A shall pay the equity interest transfer
price.
   
Article 3
After the transfer of the equity interest is completed as per the Contract,
Party A will hold 100% equity interest of the Object Company.

 
Chapter III     Price of Equity Interest Transfer


Article 4
 
The price of the equity interest transfer will be based on the evaluation of the
object equity interest by the assets evaluation agency. The two parties confirm
that the price of the equity interest transfer is US dollar equal to RMB
3,800,000.00 Yuan, reading RMB three million eight hundred thousand Yuan (equity
interest transfer price).
   
Article 5
Each payment of the equity interest transfer shall be based upon satisfaction of
the following conditions:




5.1  
The equity interest transfer and the Contract have been examined and approved by
all examination and approval authorities. Party A and Party B have duly opened
bank accounts which are used to pay and receive the price of the equity
interest.



 
4

--------------------------------------------------------------------------------

 
 

5.2  
The flaws, defects of the Object Company discovered in the course of the due
diligence investigation and in the course of the handover and operation, have
all been solved in a way accepted by Party A or have been provided guarantee as
per requirement of Party A.

 

5.3  
The representations and statements made by Party B in the Contract are all true
and correct.



Article 6 Payment of the equity interest transfer price



6.1  
First payment

 

 
Within 3 days after the competent department of commerce has approved the equity
interest transfer and the competent authority has issued new approval
certificate of foreign invested enterprise to the Object Company as per the said
approval, Party A shall pay 50% (first payment) of the equity interest transfer
price to Party B.

 

6.2  
Second payment

 

 
Within 3 days after the industrial and commercial alteration registration
procedure has been duly performed and the Object Company has obtained new
business license, Party A shall pay 40% (second payment) of the equity interest
transfer price to Party B.

 

6.3  
Arrears of payment

 

 
The arrears of equity interest transfer price are used as Party B’s deposit.
After the obligations under Article 27, 28 have been fulfilled and within 3 days
after Party A confirms in writing that the Carborundum Project operates legally
and no significant issue exists in the facilities and equipments, Party A shall
pay the arrears of the equity interest transfer price to Party B.



Article 7
The parties to the Contract shall bear their respective payable taxes arising
from the revenue or activity under the Contract according to the relevant laws,
administrative regulations, rules and normative documents.

 
 
5

--------------------------------------------------------------------------------

 
 

   
Article 8
Party B shall issue formal and valid receipt and invoice to Party A immediately
after receiving each equity interest transfer payment from Party A. Within 5
(five) days after receiving the equity interest transfer payment, Party B shall
go to the local foreign exchange administration and perform the registration for
receiving foreign exchange from foreign investor for the Equity Interest
Transfer, a corresponding certificate procured by Party B shall be provide to
Party A.
 
Chapter IV Capital Increase
 
   
Article 9
Purpose of the capital increase
   
 
Up until the execution of this Contract, the Carborundum Project Phase I under
the Object Company has finished construction and was put into use on January
16th, 2006. After closing date, Party A commits the capital increase to the
Object Company, in order to invest in the construction of continual project for
the Carborundum Project.
   
Article 10
Scheme of increase
   
 
The first capital increase shall be conducted within 21 days upon the closing
date (in case that the preconditions stipulated by Article 11 are all met after
the closing date, the date on which such preconditions are all met will govern
instead of the closing date) and the amount is US$ 8.00 Million. The time and
amount of capital increase later on by Party A shall be fixed depending on the
construction process of the continual project and fund demand.

 

Article 11
The preconditions for the capital increase




11.1  
Party B has already performed all the obligations stipulated by this contract
and the statements and guarantees made by Party B in this contract are all true
and correct.



 
6

--------------------------------------------------------------------------------

 



11.2  
The approval procedures including the project approval, environmental
protection, construction and planning required for the construction and
operation of the continual project of the first phase Carborundum Project and
the follow-up projects have been performed and the follow-up project
construction can be started legally.

 

11.3  
The debts of the Object Company before the closing date have been fully paid off
by Party B or Party B has provided adequate guarantee for the debt as mentioned
before.



Chapter V    Approval and Checking
 
 
Article 12
Upon the Contract coming into force, Party A and Party B shall cooperate and
immediately perform procedures relating to the industrial and commercial
alteration registration of the object equity interest transfer.
 
Article 13
Checking




13.1  
Party B commits that, after the execution of this Contract, all assets or any
documents (including electronic data and written materials) of the Object
Company, shall be kept in full and safe condition and checking procedure shall
be conducted.

 

13.2  
Upon the Contract coming into force, Party A and Party B shall form a checking
team and work together to do the checking work relating to the Object Company.

 

13.3  
The checking work shall include but not limited to:




(1)  
All the official seals, financial seals and contract seals and other seals of
the Object Company;

 

(2)  
All certificates and licenses of the Object Company;

 

(3)  
The assets of the Object Company;



 
7

--------------------------------------------------------------------------------

 



(4)  
The financial books and the accounting records of the Object Company;

 

(5)  
All documents on the archives of the Carborundum Project (including but not
limited to the project application, feasibility study report, preliminary design
report, engineering drawings, equipment drawings, all competent authorities’
replies, permits, records or acceptance documents relating to the Carborundum
Project);

 

(6)  
All contracts for which the Object Company is one party (including but not
limited to Engineering Construction Contract, Equipment Purchase Contract and
Installation Contract, Electricity Provision contract, Raw Materials Purchase
Contract, Product Sales Contract and Loan Contracts) ;

 

(7)  
Other check and handover procedures reasonably required by Party A.




13.4  
The check and handover work shall be completed within seven days after the
Contract is effective. The completion of the check and handover work shall be
confirmed by the representatives of both parties in writing.

 

13.5  
After the completion of the handover, the parties shall draw up detailed list of
the handover items which shall be confirmed by representatives of both parties.

 
 
Chapter VI Assumption of Debts of Object Company
 
 
Article 14
 
Party B shall disclose to Party A all loans of the Object Company before the
execution date of this Contract (including tax payable and administration cost).
Party B shall provide Party A with detailed list of the foregoing debts (the
list shall contain the amount of each debt, the debtor, the fulfillment period,
the guarantee condition and the names of the documents related to the debts,
etc.).
 
 
Article 15
 
All debts owed by the Object Company before the closing date shall be borne by
Party B. Party B shall perform the payment obligation according to the deadline
and the amount as agreed in the underlying documents of the paid-off debts. The
payment conduct shall be legal and valid.

 
 
8

--------------------------------------------------------------------------------

 
Article 16
 
The debts owed by the Object Company before the closing date and undisclosed by
Party B at the time of executing the Contract shall be borne by Party B. If
Party A or the Object Company detects that the undisclosed debts do exist, Party
A or the Object Company is entitled to ask Party B to immediately pay off the
debts or dispose of the debts.
 
 
Article 17
In respect of the debts owed by the Object Company before the closing date and
agreed to be borne by Party B according to Article 15 and Article 16 of the
Contract, if Party B does not pay off the debts or Party B does not bear the
debts according to the Contract, thus causing a result that the related
creditors make claims against the Object Company, the Object Company or Party A
is entitled to seek compensation from Party B on the basis of this Contract. The
scope of compensation includes the debts itself and all costs and expenses
incurred by the Object Company or Party A in disposing of and settling the
debts, including but not limited to litigation cost, arbitration fee,
enforcement fee, attorney’s fee and traveling costs, etc.

 
Chapter VII Disposition of Credits of the Object Company
 
 
Article 18
Except the Contract provides otherwise, all credits of the Object Company before
the closing date shall be owned by Party B.
   
Article 19
Party B shall complete the work of disposing of the credits of the Object
Company as per Article 18 of the Contract in timely manner. The disposing work
performed by Party B shall be in compliance with Company Law of People’s
Republic of China and the related provisions of the Articles of Association of
the Object Company.
   
Article 20
When Party B disposes of the credits of the Object Company before the closing
date as per the Contract and the disposing work is performed after the closing
date, Party A shall provide necessary assistance without contravening relevant
laws and regulations.

 
 
9

--------------------------------------------------------------------------------

 
Chapter VIII Employees
 
 
Article 21
Within three days after the contract comes into force, Party B shall provide
Party A with detailed list of employees and managers of the Object Company
before the closing date (including gender, age, deadline of the employment
contracts, remuneration level, position, code for employment contracts and etc).

 
Chapter IX Rights, Obligations and Guarantees of Party B
 
 
In addition to Party B’ rights, obligations and guarantees specified by other
clauses of the Contract, Party B shall enjoy rights, bear obligations and
provide guarantees as per the following provisions of this chapter:
 
 
Article 22
Except as otherwise provided by this Contract, upon execution of the Contract,
no act shall be performed which leads to or may lead to loss or damage of the
assets, rights and interests of the Object Company.
   
Article 23
Upon execution of the Contract, Party B shall not pledge, transfer or put into
trusteeship its holding equity interest of the Object Company or do any other
act which may affect Party A’s procurement of the object equity interest.
   
Article 24
Upon execution of the Contract, Party B guarantees that: it will operate and
manage the Object Company in normal matter with duty of care of a kindhearted
administrator, after the execution of the Contract, including but not limited
to: (1) not to change the documents for establishing the Object Company; (2) not
to change the financial policies of the Object Company; (3)on disposing of the
assets, the credits and debts and other rights and obligations of the Object
Company, Party B shall procure advance approval from Party A.

 
 
10

--------------------------------------------------------------------------------

 

   
Article 25
Party B shall assist Party A to complete the examination, approval and filing
procedures for the equity interest transfer.
   
Article 26
Party B shall timely conduct the checking working specified in Chapter Five of
the Contract.
   
Article 27
Within 42 days upon the full payment of the first capital increase stipulated in
Article10, Party B shall perform the procedure relating to land use for
Carborundum Project for the Object Company and obtained the “certificate for
stated-owned land use right”.
   
Article 28
Within six months upon the full payment of the first capital increase stipulated
in Article 10, Party B shall conduct the rights registration procedure for real
estate including the office premises, factory buildings and other buildings,
perform and complete the procedures of planning permit for construction land,
planning permit for construction project, and other registration procedure for
real estateåParty B shall conduct and complete the overall completion acceptance
for the Carborundum Project Phase I within 6 months after the increased capital
is paid.
   
Article 29
Party B guarantee that, all losses (including the administrative liability)
suffered by the Object Company from flaws in the project approval, land,
engineering, design, machine and equipment, installation and operation,
enviromental protection, completion acceptance etc., will be compensated by
Party B if the flaws are confirmed to be incurred or exist before the Contract
is executed.
   
Article 30
Party B shall provide Party A with necessary assistance for Party A to perform
its obligations or enjoy rights under this Contract.
   
Article 31
Party B shall give timely written notice to Party A when Party B is in knowledge
of any situation which may lead to failure in fulfilling all or any part of the
Contract.
   
Article 32
Party B are entitled to receive the equity interest transfer price as per the
Contract.

 
 
11

--------------------------------------------------------------------------------

 
Chapter X Rights, Obligations and Guarantees of Party A
 
 
In addition to Party A’s rights, obligations and guarantees specified by other
clauses of the Contract, Party A shall enjoy rights, bear obligations and
provide guarantees in accordance with the following provisions:
 
Article 33
Party A shall assist Party B to perform all approval procedures in relation to
the equity interest transfer and commit to provide all necessary cooperation.
 
Article 34
 
Party A shall assist Party B to perform all industrial and commercial
registration alteration procedures in relation to the equity interest transfer
and promise to provide all necessary cooperation.
 
Article 35
 
Party A shall pay the equity interest transfer price to Party B as per the
Contract and shall increase the registration capital of the Object Company as
per the Contract in order to ensure the start of construction for the
Carborundum Project Phase II.
 
Article 36
 
Party A shall give necessary cooperation to Party B when Party B perform their
obligations under the Contract or exercise their rights under the Contract.
 
Article 37
 
 
Party A shall give timely written notice to Party B when Party A is in knowledge
of any situation which may lead to failure in fulfilling all or any part of the
Contract.

 
Chapter XI Performance, Wind-up and Termination
 
 
Article 38
The parties shall perform their contractual obligations fully and completely as
per the provisions of the Contract.

 
 
12

--------------------------------------------------------------------------------

 
Article 39
Party B and Party A shall work well together, give mutual cooperation, prepare
all necessary application documents and complete all procedures relating to the
equity interest transfer under the Contract, including but not limited to
examination and approval, record-keeping, industrial and commercial
registration. The costs and expenses incurred therefrom shall be borne evenly
among the parties.
 
Article 40
 
 
If there are any undisclosed facts or circumstances relating to the Object
Company before the Contract is executed, which have material and adverse impact
on the legal and normal operation of the Object Company after the closing date,
Party A is entitled to terminate the Contract.
 
Article 41
If Party A does not pay the equity transfer price or does not pay the price of
increased capital according this Contract, resulting in the Project Phase II
construction unrealizable, Party B has the right to terminate this Contract.
 
Article 42
 
If the abiding party terminates the Contract as per Article 40 and Article 41 of
the Contract, it shall give written termination notice to the breaching party.
The breaching party shall bear the liability of breach a contract as per the
Contract.
 
Article 43
 
If the Contract and the equity interest transfer fail to be approved by the
examination and approval authority and such failure is not due to Party A or
Party B, the Contract shall be automatically terminated and no parties to the
Contract shall bear breach of contract liability.

 
Chapter XII Representations and Statements of Party B
 
 
As the substantial basis for Party A to execute the Contract, Party B represent
and state that:
 
 
13

--------------------------------------------------------------------------------

 
 
Article 44
Party B has full civil right capability and capacity for civil conduct to
execute and fulfil the Contract and Party B has procured due authorization to
execute and fulfil the Contract.
 
Article 45
 
After the Contract is effective, the Contract is legally binding upon Party B
and is enforceable against Party B under relevant Chinese laws of bankruptcy,
liquidation, reorganization, moratorium and other laws relating to the
creditor’s rights and remedies.
 
Article 46
 
The registered capital of the Object Company has been fully paid in as per
related Chinese laws. The Object Company is a legal person duly incorporated and
validly existing under Chinese laws. The Object Company legally owns the
Carborundum Project and has procured business license, permit, registration and
approval, which are legal and have not been violated.
 
Article 47
 
The equity interest to be transferred by Party B to Party A does not bear any
encumbrance preventing the transfer to Party A.
 
Article 48
 
The execution, closing and fulfilment of the Contract by Party B, will not (1)
violate any articles of association of the Object Company; (2) cause the Object
Company, or Party B to violate any agreements, covenants, commitments or other
documents; (3) violate any laws, administrative regulations, rules, normative
documents, administrative replies or any judgments, awards, verdicts, orders or
decrees, where the violation will have material adverse impact on the business,
operation, assets or financial condition of the Object Company or Party B, or
(4) result in the creation of (or the obligation to create) any encumbrance or
restriction of any kind on any properties or equity interests of the Object
Company.
 
Article 49
 
Except the disclosed information, there is no other circumstance affecting the
legality and validity of the equity interest transfer and there is no
circumstance affecting the legal interest of the Object Company. The copies of
the materials provided by Party B or the Object Company to Party A or Party A
appointed professional agencies are consistent with the original copies and the
original copies are truly existent, legal and valid. There are no other credits,
debts, restrictive rights, potential disputes, defects or flaws of the assets
(including design and building defects or flaws) of the Object Company which are
undisclosed to Party A.

 
 
14

--------------------------------------------------------------------------------

 
Article 50
Except the information disclosed by Party B, the assets (construction projects,
machines and equipment) of Carborundum Project are in good standing and have no
material defects. They are in good operational condition and fit well the
purpose of their design, construction and manufacture.
 
Article 51
 
The Object Company has full ownership of the assets under its name. The assets
are free of any encumbrance, mortgage, pledge or liens.
 
Article 52
 
By the date the Contract is executed, the Object Company does not have any
pending litigation, arbitration, administrative penalty nor does the Object
Company have any fact or issue which may lead to a dispute.
 
Article 53
 
The Object Company is in compliance with requirements of all Chinese laws in
respect of environment protection, health and safety and does not have any
harmful act which will entitle a third party to file a claim against the Object
Company, demanding removal of the harm or obstacle or compensation for its loss.
 
Article 54
 
The Object Company has legally completed tax registration and has legally and
sufficiently fulfilled its tax payment obligations before the closing date. The
Object Company does not have any pending tax claim and is not threatened by any
auditing and investigation.
 
Article 55
 
The Object Company before the closing date does not have any outstanding
salaries, remuneration, housing accumulation fund, social insurance, employment
compensation, employment injury compensation, nor does the Object Company have
any labor disputes or potential issue which may lead to labor disputes.

 
 
15

--------------------------------------------------------------------------------

 
 
Article 56
 
Regarding the financial statement of the Object Company up to May 31st , 2008,
the statement is: (a) true, accurate and complete; (b) consistent with the
accounting books of the Object Company;(c) reflecting the uniform financial
condition, assets and debts of the Object Company at the respective dates and
the operational result and cash flow change of the Object Company within the
time period, and (d) prepared according to the sustainable accounting principle
and financial system.
 
Article 57
 
From the date the Contract is executed until the closing date, Party B will
operate and manage the Object Company and the Carborundum Project in normal
manner. The operation, business and condition of the Object Company and the
Carborundum Project will not have any material and adverse change compared with
the condition before the Contract is executed.

 
Chapter XIII Representations and Statements of Party A
 
 
As the substantial basis for Party B to execute the Contract, Party A represent
and state that:
 
 
Article 58
 
Party A has full civil right capability and capacity for civil conduct to
execute and fulfil the Contract and has procured due authorization to execute
and fulfil the Contract.
 
Article 59
 
After the Contract is effective, the Contract is legally binding upon Party A
and is enforceable against Party A under relevant Chinese laws of bankruptcy,
liquidation, reorganization, moratorium and other laws relating to the
creditor’s rights and remedies.
 
Article 60
 
The execution and fulfilment of the Contract by Party A will not (1) cause Party
A to violate any agreement, covenant, commitment or other document; (2) violate
any laws, statutory laws, regulations, statutory rules or any judgments,
injunctions, orders or decrees where the violation will have material and
adverse impact on the business, operation, assets or financial condition of
Party A.

 
 
16

--------------------------------------------------------------------------------

 
Chapter XIV Confidentiality
 
 
Article 61
The party which receives the disclosed information as per the Contract, shall:



(1)
Keep the disclosed information confidential within five years upon execution of
the Contract;
   
(2)
Except that the above materials and information are disclosed to the employees
or consultants on need-to-know basis, any party to the Contract shall not
disclose to the third party the above materials and information.

 
Article 62
Article 61 is not applicable to the following cases:



(1)
Before the disclosing party discloses the information to the receiving party,
the receiving party has already known the information or the receiving party can
prove the materials and information may be known through other legal channels.
   
(2)
The receiving party obtains the materials and information from the third Party
who is not subject to any confidentiality obligations.
   
(3)
The materials and information are disclosed as per requirement of laws and
regulations.

 
 
 Chapter XV Liability for Breach of Contract
 
 
Article 63
If Party A and Party B fail to obtain internal authorization to execute and
fulfill the Contract, or, the execution and fulfillment of the Contract
contradicts with or contravenes articles of association, government
authorization or approval, or due to something one party shall take blame for,
the Contract is invalidated, becomes impossible to be fulfilled or fully
fulfilled, such party shall be deemed to have breached the Contract. The
breaching party shall pay the abiding party 1% of the Equity Interest Transfer
Price as penalty.

 
 
17

--------------------------------------------------------------------------------

 
Article 64
 
If the significant issues related to Party A but not disclosed by Party A before
this Contract is executed, causes the equity interest transfer and Phase II
construction of the Carborundum Project impossible, then Party B is entitled to
terminate this Contract. Party A shall return the equity interest of the Object
Company transferred according to this Contract and shall also compensate Party B
for the total loss resulted from the execution and performance of this Contract.
 
Article 65
 
 
If Party B, before this Contract is executed, has not disclosed the facts which
may impact the legal existence of the Object Company and the Carborundum
Project, thus the legal existence of the Object Company or the Carborundum
Project is seriously impacted after the Equity Interest Transfer is completed,
Party A is entitled to terminate this Contract and Party B shall immediately
repay all payments received as per the Contract. Party B shall also compensate
Party A for the total loss resulted from the execution and performance of this
Contract.
 
Article 66
 
In case that Party A does not perform any of its obligations under this
Contract, and this non-performance has a significant adverse impact on the
construction of Carborundum Project Phase II, in addition, Party A does not
eliminate the adverse effect or fulfill the compensation obligation, Party B has
the right to terminate this Contract. Then Party A shall compensate Party B for
its loss resulting from the execution and performance of this Contract.
   
Article 67
If Party B does not perform any of its obligations under this Contract, and this
non-performance has a significant adverse impact on the Object Company after
closing date, in addition, Party B does not eliminate the adverse effect or
fulfill the compensation obligation, Party A has the right to terminate this
Contract. Then Party B shall repay all payments received as per the Contract.
Party B shall also compensate Party A for the total loss resulted from the
execution and performance of this Contract.

 
 
18

--------------------------------------------------------------------------------

 
 
Article 68
 
During the period from the Contract execution date to the closing date of the
equity interest, if Party B commits any act which harms the assets, rights and
interests of the Object Company, it shall constitute a breach of the Contract.
Party B shall be liable to make compensation to Party A or the Object Company
for any damages arising from the breach of the Contract.
 
Article 69
If Party A does not make the payment of equity interest transfer price according
to the deadline as agreed, for each day delay, Party A shall pay 0.5‰ of the
delayed amount as late payment fee.
 
Article 70
 
If either Party A or Party B violates the obligations under the Contract or the
representations and statements are false, or the guarantee responsibilities are
not fulfilled, it shall constitute a breach of contract. If the penalty as
agreed is not sufficient to cover the financial losses suffered by the abiding
party in executing and fulfilling the Contract, the breaching party shall make
up the losses suffered by the observant party.

 
Chapter XVI Force Majeure
 


 
Article 71
In case Force Majeure event occurs, the obligations of the affected party and
any time period binding on such affected party shall be suspended and extended
automatically during the period of the Force Majeure event. In such case, the
affected party shall not bear any liability for breach of the Contract as
provided in the Contract.
   
Article 72
The Party alleging the occurrence of a Force Majeure event shall inform the
other Party in writing within seven (7) days after the Force Majeure event, and
shall provide sufficient evidence issued by competent authority proving the
occurrence and the continuation of the Force Majeure event occurs. The party
alleging Force Majeure shall to the best of its ability eliminate the adverse
effect of the Force Majeure event on the fulfillment of the Contract.

 
 
19

--------------------------------------------------------------------------------

 
Chapter XVII Disputes Settlement
 
 
Article 73
Any dispute arising from the Contract or related to the contract, may be
submitted the dispute to China International Economic and Trade Arbitration
Commission (hereinafter referred to as “CIETAC”) for arbitration pursuant to the
prevailing CIETAC arbitration rules, the arbitration site is Beijing .
 
Article 74
 
The arbitration award issued by CIETAC shall be final and binding on each party.

 
Chapter XVIII Applicable Law

 
 
Article 75
The establishment, validity, interpretation and implementation of this Contract
shall be governed and bound by the laws and regulations of the PRC. In the event
the laws of the PRC do not have provision on a certain issue relating to this
Contract, a reference shall be made to the general international commercial
practice.

 
Chapter XIX Miscellaneous
 
 
Article 76
 
Amendment
 
 
An Amendment of the Contract is only effective upon the execution of written
document by both Parties. If the amendment is only effective upon approval by
relevant administrative departments according to Chinese laws, it shall be
approved by such competent administrative departments.
   
Article 77
Severability

 
 
20

--------------------------------------------------------------------------------

 
 

   
 
The invalidity of any article in this Contract shall not affect the validity of
the other articles in this Contract.
   
Article 78
The Contract is written and executed in Chinese and English. If there is any
discrepancy between the Chinese and English version, the Chinese version shall
prevail.
Article 79
The Contract has six copies in duplicate. Each party keeps two copies. The other
two copies shall be submitted for approval.
 
 
Article 80
The Contract shall be effective upon seals of both parties and the date when the
approval is granted by examination and approval authority.
   
Article 81
Notification
   
81.1
Unless as otherwise specified in the Contract, any notice or written
communication shall be sent by one party to the other party via express mail
service. All notices shall be deemed to have been served on the fifth day after
the date (subject to the postal seal) when the notices are sent to the
correspondence address specified in the Contract. If the date of actual receipt
is earlier than the said date, the date of actual receipt shall be the date of
receipt.    
81.2
All notices and correspondences shall be sent to the following addresses unless
the other party gives written notice to update such addresses.

 
 
 
Party A’s correspondence address:
 
Phoneæ  
 
Addresseeæ
 
Party B’s correspondence address: Suite 902, Building B, Century Baisheng
Huayuan, Xinhua South Road No.36, Urumqi Municipality, Xinjiang; post code:
830004
 
Phoneæ 13999966895
 
AddresseeæGao Zhigang
 


 
Execution page follows
 
 
21

--------------------------------------------------------------------------------

 
 
No text on this page, for signature only.
 


 


 
Party A
 
Authorized representative:
 
Date:
 


 
Party B
 
Authorized representative:
 
Date:
 
 
 
22

--------------------------------------------------------------------------------

 